RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-5417-17T3
                                                                     A-5418-17T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

R.D.A.J.A. and W.L.,

          Defendants-Appellants,

and

M.A.,

     Defendant.
______________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.C.I.A.
and D.L.A.B.,

     Minors.
______________________________

                   Submitted September 12, 2019 – Decided September 24, 2019
             Before Judges Alvarez and Suter.

             On appeal from the Superior Court of New Jersey,
             Chancery Division, Family Part, Mercer County,
             Docket No. FG-11-0032-17.

             Joseph E. Krakora, Public Defender, attorney for
             appellant W.L. (Kimberly A. Burke, Designated
             Counsel, on the briefs).

             Joseph E. Krakora, Public Defender, attorney for
             appellant R.D.A.J.A. (Anastasia P. Winslow,
             Designated Counsel, on the brief).

             Gurbir S. Grewal, Attorney General, attorney for
             respondent (Melissa H. Raksa, Assistant Attorney
             General, of counsel; Christina Anne Duclos, Deputy
             Attorney General, on the brief).

             Joseph E. Krakora, Public Defender, Law Guardian,
             attorney for minors (Noel Christian Devlin, Assistant
             Deputy Public Defender, of counsel and on the brief).

PER CURIAM

       Defendant R.D.A.J.A. (Rita) 1 appeals from a July 5, 2018 judgment

terminating her parental rights to two daughters, 2 Marla, then age fourteen, and


1
    We use fictitious names for the sake of anonymity.
2
   W.L. died on May 8, 2019. Accordingly, we dismiss his appeal as moot
pursuant to Rule 2:8-2. Sadly, any decision we were to make regarding the
termination of his parental rights would have no practical effect or grant him
relief. See Redd v. Bowman, 223 N.J. 87, 104 (2015); Plainfield v. Dept. of
Health, 412 N.J. Super. 466, 483-84 (App. Div. 2010).


                                                                         A-5417-17T3
                                        2
Donna, then age seven. 3 After a ten-day trial, Judge Audrey Peyton Blackburn,

J.S.C., terminated Rita's parental rights by way of a detailed oral decision

rendered from the bench.       The judge concluded the Division of Child

Permanency and Protection (Division) had satisfied all four prongs of the best

interest of the child test found in N.J.S.A. 30:4C-15.1(a). We affirm.

      On appeal, Rita raises the following points:

            POINT ONE
            THE TRIAL COURT ERRED IN ITS LEGAL
            ANALYSIS IN APPLYING THE FOUR PRONGS OF
            THE TERMINATION STATUTE, AS IT FAILED TO
            CONSIDER    MARLA    AND    DONNA     AS
            INDIVIDUALS    BUT    ADDRESSED      THE
            TERMINATION QUESTION AS APPLIED TO
            THEM TOGETHER.

            POINT TWO
            THE TRIAL COURT ERRED IN FINDING THAT
            [DIVISION] HAD PROVED ALL FOUR PRONGS OF
            THE TERMINATION STATUTE BY CLEAR AND
            CONVINCING EVIDENCE.

                  Prong one: The trial court erred in finding that
                  [Division] proved the requisite harm from the
                  parental relationship to justify terminating Rita's
                  parental rights.

                  Prong two: The trial court erred in ruling that
                  [Division] proved, by clear and convincing


3
  An older child, who was also removed, was court ordered into an independent
living program and is not involved in this appeal.
                                                                         A-5417-17T3
                                       3
                  evidence, that Rita was unwilling or unable to
                  eliminate the harm.

                  Prong three: The trial court erred in finding that
                  [Division] proved, by clear and convincing
                  evidence, that its services were reasonably
                  designed to address the circumstances that led to
                  the removal.

                  Prong four: The trial court erred in finding
                  [Division] proved, by clear and convincing
                  evidence, that termination of parental rights
                  would not do more harm than good.

            POINT THREE
            THIS COURT SHOULD AFFORD NO WEIGHT TO
            THE OPINIONS OF [DIVISION'S] EXPERTS AS TO
            RITA'S PARENTING CAPACITY ON THIS APPEAL
            [DRS. KARP AND EIG] BECAUSE [DIVISION]
            WITHHELD CRITICAL UPDATED INFORMATION
            FROM THESE EXPERTS AS TO RITA'S THERAPY,
            PROGRESS AND BEHAVIORS IN VISITATION.

These alleged errors merit limited discussion. R. 2:11-3(e)(1)(E).

      We summarize the dispositive facts. Rita, who came into the Division's

care, custody, and supervision at age three, suffered both sexual and physical

abuse in foster homes, and possibly in the home of her adoptive mother as well.

She had two children early in her life that she did not raise. Rita was thirty-

eight years old at the time of trial, graduated from high school, but was unable

to secure stable housing or employment.



                                                                        A-5417-17T3
                                       4
      On March 13, 2015, Rita was living with the children in a house raided by

police executing a search warrant for suspected narcotics distribution. During

the raid, law enforcement observed a bruise on Donna's face in the shape of a

belt buckle. An alligator was found in the basement. The children were removed

and placed in their current resource home.

      Rita suffers from lifelong mental health issues for which she only

sporadically treats. One of the two psychologists who testified at trial, Jamie

Gordon-Karp, Psy.D., found that in addition to drug and alcohol abuse, bipolar

disease, and depression, Rita may suffer from significant anger control

problems. Gordon-Karp could not complete the testing because Rita tore up the

testing materials, thereby ending the session. Gordon-Karp declined to engage

in additional interviews with Rita because the psychologist was concerned for

her own safety. Gordon-Karp opined that Rita's untreated childhood traumas

caused her to be unable to respond appropriately to stressful situations.

      The children were at ease with their mother during Gordon-Karp's earlier

bonding evaluation, although she doubted if they had a bond with her. She

concluded, however, they had a bond with their foster parents, who wished to

adopt.   Gordon-Karp also concluded Rita could not ameliorate any harm

resulting from removal of the children from the resource home, but found the


                                                                            A-5417-17T3
                                        5
foster parents had the skills necessary to ameliorate any harm that the children

might suffer from termination of parental rights.

      When evaluated by a second psychologist, Brian Eig, Psy.D., Rita

acknowledged her diagnosis of bipolar disorder and borderline personality

disorder. He noted that Rita had been both aggressor and victim of domestic

violence. The record indicates she once inflicted injuries on a boyfriend with a

knife. Eig opined that Rita could not effectively parent because she suffers from

personality disorders — which are resistant to treatment — thus there was little

likelihood of the improvement necessary to enable her to function as a parent.

He further opined that Rita's personality disorder included anti -social,

borderline, and paranoid traits, and maladaptive behaviors including impulsivity

and unlawfulness. Eig's bonding evaluations found that the children did not

have a strong bond with their mother and that even if they might suffer some

psychological harm from termination, the resource parents could ameliorate it.

Eig considered their bond to their resource parents to be "positive and strong,"

but not yet secure. The children were bonded to each other.

      After removal, visitation between Rita and the girls began on a positive

note — but became sporadic for months at a time. When they resumed, the

visitation supervisor testified Rita was intermittently inappropriate, such as


                                                                         A-5417-17T3
                                       6
taunting the children by telling them not to call her "mom," for example, or

saying that she would be glad to stop attending visits.

      Our review of a trial judge's decision in this context is limited and

deferential. We do not disturb her findings so long as they are supported by

substantial credible evidence. See N.J. Div. of Youth & Family Servs. v. R.G.,

217 N.J. 527, 552 (2014). We defer to the judge's evaluation of the credibility

of witnesses, including experts, and to the acknowledged expertise of Family

Part judges in their arena. Id. at 552-53.

      Applying that standard, it is clear this record contains substantial credible

evidence supporting the trial judge's conclusions — there is no basis for us to

disturb them. We therefore only briefly address each point of alleged error.

      As to point one, the trial judge properly addressed the risk that Rita poses

to both children as a parent. See In re Guardianship of K.H.O., 161 N.J. 337,

352 (1999). It would not serve any purpose for that consideration to be made in

any other fashion. The children were removed from Rita's care only when a

visible bruise was observed on Donna's face during a narcotics raid at the home

where she was living. The subsequent psychological evaluations determined

that Rita "had longstanding, unremediated mental health and substance abuse




                                                                           A-5417-17T3
                                        7
issues." The risk she poses to both children is the same, thus the judge's analysis,

which conformed to established precedent, was correct.

      In her second point, Rita challenges the trial judge's conclusion that the

Division met the statutory best interest test by clear and convincing evidence.

We disagree. Rita's life was untouched at the core by the removal of the children

and the prospect of losing her parental rights. Whether due to the nature of her

mental health issues or for some other reason, after the removal she gained no

stability nor did she progress in her life situation, for her own sake or that of her

children.

      Finally, contrary to Rita's assertion in her third point, the trial judge did

not abuse her discretion by accepting the opinions of the Division's two experts

and according them great weight. See In re Accutane Litigation, 234 N.J. 340,

391 (2018); State v. Goodman, 415 N.J. Super. 210, 224-25 (App. Div. 2010)

(A judge's decision to admit evidence or expert testimony is reviewed for abuse

of discretion). Even if the experts were not provided with the most recent

treatment information, or details regarding the most recent visits with the

children, the omission does not cast doubt on the expert opinions given the

nature of Rita's mental health issues. The treatment was neither a short- nor

long-term solution to Rita's diagnoses.


                                                                             A-5417-17T3
                                          8
      Rita no doubt loves her daughters. But they need, and are entitled to, the

security of a nurturing, permanent home. Unfortunately, Rita cannot fulfill that

essential requirement.

      Affirmed.




                                                                        A-5417-17T3
                                       9